MEMORANDUM ****
Joseph R. Miulli appeals pro se the district court’s judgment affirming the Commissioner of Social Security’s (“Commissioner”) denial of his application for Title II Social Security disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, and we review for substantial evidence or legal error the Commissioner’s decision. Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1998). We affirm.
Substantial evidence supports the Commissioner’s determination that Miulli is not disabled. See id. The Commissioner properly rejected the opinion of Miulli’s treating physician by “setting forth specific, legitimate reasons ... based on substantial evidence in the record.” Winans v. Bowen, 853 F.2d 643, 647 (9th Cir.1987) (quotations omitted). The Commissioner also provided specific and legitimate reasons, supported by the record, for rejecting Miulli’s testimony. See Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir. 1991) (en banc) (citations omitted).
Miulli waived his contention that the ALJ failed to consider his back trouble in combination with his alleged depression because he failed to raise it before the district court. See Edlund v. Massanari, 253 F.3d 1152, 1158 & n. 7 (9th Cir.2001).
The ALJ’s hypothetical to the Vocational Expert was reasonable and elicited meaningful testimony, because the ALJ’s key question was supported by substantial evidence and the vocational expert’s answers were definitive. See Magallanes v. Bowen, 881 F.2d 747, 756-57 (9th Cir.1989).
*700Miulli’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.